Moore, J.
The complainant and Lucy Huckins are owners of adjoining farms. The defendant Wiseman is the tenant of Lucy Huckins. The bill of complaint is filed to enjoin defendants from conducting water by means of a tile drain and open ditches or furrows from the farm occupied by them to the farm of complainant. The case was tried in open court. A decree was entered in favor of the complainant. The case is brought here by appeal.
The testimony is very conflicting. Some of the conflict can doubtless be explained by the fact that the witnesses did not all view the premises at the same time. We think it clear however that by means of dead furrows, at least one of which had been deepened by using shovels, and the tile drain, a sag hole was drained and water was pre-' cipitated upon the land of complainant in a body, and more rapidly than it would have come if these artificial courses had not been made. The case is within Gregory v. Bush, 64 Mich. 37; Leidlein v. Meyer, 95 Mich. 586.
The decree is affirmed, with costs.
McAlvay, C. J., and Carpenter, Ostrander, and Hooker, JJ., concurred.